Title: To Thomas Jefferson from Martha Jefferson Carr, 6 May 1785
From: Carr, Martha Jefferson
To: Jefferson, Thomas



Dear Brother
May. 6. 1785.

Your favour of the 11th. Novbr. I received some time in Febry. with much pleasure as it will ever add to my happyness to hear of yours and Dear Patsys wellfare. Nancys package came safe to hand for which she requests me to thank you and desires you will not trouble yourself to furnish her with any thing more as she Says she was Obliged to get A supply before she received those from France. I communicated to Mr. Bolling that paragraph of your letter relative to Colo. Le Maire but that Gentleman has not passt this way. By a letter from Mrs. Eppes lately, I find he has spent some time with them and that they are much pleased with him. Your Sweet Poll was well and as I hear reads prittyly.—Peter is with Mr. Maury Agreeable to our freind Mr. Madisons Appointment, but he has lost time by some disappointments and several Months by a fever which rag’d in my family last fall […] and my two Girls allmost to deaths door. Dabney has also been detained at home by Ill health, A Severe third day Ague and fever attended with Simtomes which we feard ware those of A Drapsy prevented my sending him to the Prince Edward Accadimy (the place Mr. Madison directed) till some time in April, when it was my Intention to have sent him but being Informed that A vacation was very Shortly to take place there thought it best to postpone it till the Expiration of that which will I beleive be about the first of June.
Mr. Bolling Removes to Chesterfeild this Month, his and my Sisters Situation at present Require the Consolation of their friends, they have Sustained great losses in their family and bear it badly. Poor Tom had a fall from his horse a little before Christmas which he did not survive two days, and their Daughter Nancy whose Marriage with H. Lewis you hardly heard of Died at fairfields on the tenth of March, her desorder was thought to be an Abcess in her Breast. You Say nothing in your letter of your return, when Shall we see you? I have been at a loss threw what channel to convey A letter to you till I received One from Mr. Madison with a polite offer of forwarding mine to you. Expect to have an Opportunity of contriving this to him from our next Court. I hope you will frequently gratify my desire of hearing from you and Patsy. I am with great sincerity Dear Brother Yours very Affectionately

M Carr



P S Nancy desires you will send her derections by which she may get the gown you carry’d to be dyed for her. M C

